Citation Nr: 1235565	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  12-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the debt created from the simultaneous payment of VA Dependency and Indemnity Compensation (DIC) benefits and Department of Defense (DOD) Survivors Benefits Plan (SBP) benefits was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1973. He died in July 1998. The Appellant is his widow. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. The ROIC notified the Appellant that because she was in simultaneous receipt of Dependency and Indemnity Compensation (DIC) benefits from VA and Survivor's Benefit Plan (SBP) benefits from the Defense Finance and Accounting Service (DFAS) of DOD, an overpayment had been created. The Appellant submitted a timely notice of disagreement, contending that the debt was created as a result of administrative error and was not valid. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In a December 2010 statement, the Appellant requested waiver of overpayment based on hardship reasons if VA determined that that debt was valid. The ROIC has not yet adjudicated that claim and the United States Court of Appeals for Veterans Claims (Court) has held that the lawfulness of a debt must be decided before the adjudication of a waiver application. See Schaper v. Derwinski, 1 Vet.App. 430, 434-435 (1991). VA General Counsel also has held that the issue of the validity of a debt must be developed before a claim of entitlement to waiver can be considered. See VAOGCPREC 6-98. The Board is bound by precedent opinions issued by the Office of the VA General Counsel. 38 U.S.C.A. § 7104(c)(West 2002). As the claim for waiver of overpayment of simultaneous payment of DIC and SBP has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

Although the claims file reflects that the Appellant was notified of the debt in a November 2010 letter, she has not received legally adequate notice. The appeal must be remanded to the ROIC for the provision of additional notice.

Claims involving the validity of a creation of an overpayment do not require application of the duty to notify and assist provisions of the VCAA. Lueras v. Principi, 18 Vet.App. 435 (2004); Barger v. Principi, 16 Vet.App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010). However, other law prescribes specific notice requirements for issues involving the collection of debts owed by reason of participation in a benefits program. 38 C.F.R. § 1.911 (2011). As the Appellant's debt was created due to her receipt of DIC benefits, she is legally entitled to the notice described in 38 C.F.R. § 1.911.

The November 2011 letter sent to the Appellant stated the following:

Federal law prohibits the simultaneous payment of SBP and VA Dependency and Indemnity Compensation benefits (DIC). However, our records indicate that you are in receipt of both benefits. Accordingly, you have been overpaid $103,044.00.

This indebtedness is subject to recovery by garnishment of your DIC benefits by our agency. Accordingly, we have begun to withhold benefits in order to recoup this overpayment.  

However, 38 C.F.R. § 1.911 specifically states that VA must "notify the debtor in writing" of the following: 

(1) The exact amount of the debt; 

(2) The specific reasons for the debt, in simple and concise language; 

(3) The rights and remedies described in paragraph (c) of this section, including a brief explanation of the concept of, and requirements for, waiver; 

(4) That collection may be made by offset from current or future VA benefit payments (see § 1.912a ). In addition, the debtor shall be advised of any policies with respect to the use of credit bureaus, debt collection centers, and collection agencies; any other remedies to enforce payment of the debt, including administrative wage garnishment, Federal salary offset, tax refund offset, and litigation; and the requirement that any debt delinquent for more than 180 days be transferred to Treasury for administrative offset or collection. 

(5) That interest and administrative costs may be assessed in accordance with § 1.915, as appropriate; 

(6) That the debtor shall have the opportunity to inspect and copy records; and 

(7) That the debtor shall have the opportunity to enter into a repayment agreement.

38 C.F.R. § 1.911 (d). Paragraph (c) clarifies that the Appellant should have been notified of her right to informally dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the Department of Veterans Affairs decision underlying the debt. That paragraph also advises that the exercise of any of those rights will not stay any collection proceeding. 38 C.F.R. § 1.911.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Provide the Appellant with notice pursuant to 38 C.F.R. § 1.911(c-d).

2. Afford the Appellant the opportunity to respond to the notice and submit any additional pertinent evidence that is not of record. 

3. Subsequently, readjudicate the Appellant's appeal. If the debt is determined to be valid, the Appellant and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Appellant until further notice. However, the Board takes this opportunity to advise the Appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her appeal. Her cooperation in VA's efforts to develop the appeal is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


